Case 2:18-cv-00269 Document 79-2 Filed 12/18/19 Page 1 of 4 PagelD #: 590

 

Laura Savory Miller, DBA, CFA, CVA
Rufus, Miller & Associates, A.C.
1016 Sixth Avenue, Huntington, WV 25701
(304) 522-8770
laura.miller@rufusandmiller.com

Nis coger emennanze tal eee gReree MATE I RPT Ei hc ae te eee — m Hoe teen ie

 

Academic Background

Doctor of Business Administration in Finance, 2015
Nova Southeastern University, Fort Lauderdale, FL

Master of Financial Economics, 2006
Ohio University, Athens, OH

Bacheior of Business Administration in Finance, 2004
Marshall University, Huntington, WV

Employment Histor

 

Professional
2017 to Present: Forensic Analyst
Rufus, Miller & Associates, A.C., Huntington, WV

2003 to 2016; Forensic Analyst
Rufus & Rufus, A.C., Huntington, WV

2006 to Present: Investment Advisor
Advanced Investment Strategies, Huntington, WV

Academic
2008 to 2018: Instructor, Master of Forensic Accounting (MFAcc) Program
University of Charleston, Charleston, WV

2008 to 2010: Instructor
The Forensic Institute at the University of Charleston, Charleston, WV

Certifications

Chartered Financial Analyst (CFA), 2008
Certified Valuation Analyst (CVA), 2004

Page 1 of 3

 

 

 

 
Case 2:18-cv-00269 Document 79-2 Filed 12/18/19 Page 2 of 4 PagelD #: 591

 

Professional Associations

 

CFA Institute
National Association of Certified Valuators and Analysts

Publications

 

“Does Improved Governance Lead to a Higher Share of FDI in Foreign Equity
Investments?”

Asia-Pacific Journal of Financial Studies, July 2019

(Co-authored with H. Young Baek & Pankaj K. Maskara)

“Do Golden Parachutes Matter? Evidence from Firms that Ultimately Filed for Bankruptcy”
The Quarterly Review of Economics and Finance, May 2017
(Co-authored with Pankaj K. Maskara)

 

Forensic Accounting, I° Ed.
Pearson Higher Education, 2014
(Co-authored with Robert J. Rufus and William Hahn)

 

“Conversion of Separate Property into Marital Property in Divorce”
The Valuation Examiner, Jul/Aug. 2012
(Co-authored with Robert J. Rufus, Revised and republished from AJFE article below)

“What's Mine is Yours and What’s Yours is Mine Until Divorce: Theory of Transmutation”
American Journal of Family Law, Summer 2012
(Co-authored with Robert J. Rufus)

“The World of Forensic Accounting”
The West Virginia CPA, March 2010
(Co-authored with Robert J. Rufus)

Accredited Fraud Investigator Training Manual, 5" Ed,
Rufus & Rufus Accounting Corporation, December 2009
(Co-authored with Robert J. Rufus)

“Attorney-Client Privilege and the Forensic Accountant”
the Valuation Examiner, July/August 2007
(Co-authored with Robert J, Rufus)

Presentations

 

“The Challenge of Business Valuation”
West Virginia Family Court Judicial Education Conference, October 2014, Charleston, WV
(Presented with Robert J. Rufus)

Page 2 of 3
Case 2:18-cv-00269 Document 79-2 Filed 12/18/19 Page 3 of 4 PagelD #: 592

“Managing Customer Variability in the Golf Course Industry”
2009 Annual Conference, International Society of Travel & Tourism Educators
October 2009, San Antonio, TX

“Valuing a Professional Practice as a Marital Asset”
West Virginia Family Law Seminar, September 2009, Morgantown, WV
(Presented with Robert J. Rufus)

Professional Service

 

Sept. 6, 2017: Facilitator, Case Analysis by Webinar
National Association of Certified Valuators and Analysts

Work Experience

 

Economic analysis related to divorce actions, including marital estate valuations, valuations
of closely-held businesses and professional practices, pension valuations and income
capacity determinations

 

Economic analysis of damages in personal injury, wrongful death, wrongful termination and
lost business profits claims

Business valuations for buy/sell transactions, estate/gift tax filings, marital dissolutions and
dissenting shareholder actions

 

Expert economic and accounting testimony in West Virginia and Ohio courts
Graduate-level instruction in forensic accounting

Investment advisory services

Page 3 of 3

 
Case 2:18-cv-00269 Document 79-2 Filed 12/18/19 Page 4 of 4 PagelD #: 593

Laura Savory Miller, DBA, CFA, CVA
Expert Witness Testimony - 2014 to Present

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case Jurisdiction Style Engaging Attorney Date Type Subject
Cochran v. Cochran Cabell Co, Family 12-D-1130 _{D. Scott Bellomy 04/21/14 [Deposition [Business Valuation
Houvouras v. Houvouras Cabell Co. Family 12-D-0711 | David Lockwood 07/14/14 [Hearing [Business Valuation
Kessel v. Kessel Lincoln Co, Family 13-D-18 Brittany Stonestreet | 08/05/14 Hearing Business Valuation
Cochran v. Cochran Cabell Co, Family 12-D-1130__ | D. Scott Bellomy 08/14/14|Hearing {Business Valuation
Styer v. American Electric Power Co., et al. Meigs Co. OH Circuit 13-CV-066 {Travis Mohler 08/25/14 {Deposition |Economic Darnages
Boggs v. American Electric Power Co., et al. Meigs Co. OH Circuit 13-CV-067 ‘Travis Mohler 08/25/14 | Deposition |Economic Damages
Leonard v. Martinsburg Radiology Assoc., et al. Berkeley Co. Circuit 13-C-537 R_R. Fredeking, IT 11/06/14 | Deposition [Economic Damages
Daugherty, et al. v. Cerra, et al, Kanawha Co, Circuit 08-C-2080 | Harry Bell 01/09/15 | Deposition [Economic Damages
Bolano v. Bolano Cabell Co. Family 13-D-438 Jennifer Ransbottom | 05/20/15|Hearing [Business Valuation
Neilan v. Yeager Nicholas Co. Family 14-D-51 Lyne Ranson 06/18/15 |Hearing {Investment Advising
Boggs v. American Electric Power Co., et al. Meigs Co, OH Circuit 13-CV-067 {Travis Mohler 08/14/15 i Trial Economic Damages
White v. White Fayette Co. Family 13-D-262 Debra Kilgore 1L/04/15|Hearing {Business Valuation
Keener v. Keener Kanawha Co. Family 15-D-10 Amtk Paraschos 1/17/15 |Hearing [Earning Capacity
Joseph v. Joseph Ohio Co. Family 11-D-370 Jo Lynne Nugent 02/02/16|Hearing {Business Valuation
Estate of Walker v. Kaplan Trucking Co., et al. Souther District of WV {1-15-2319 = [7 Ryan Stewart 04/19/16 | Deposition |Earning Capacity
Holmes v. Holmes Kanawha Co. Family 12-D-714 Mark Swartz 08/03/16|Hearing | Business Valuation
Ellis v. Ellis Kanawha Co. Family 15-D-915 James Douglas 09/08/16|Hearing _|Business Valuation
Ratliff v. Ratliff _ Gilmer Co. Family. 15-D-25 James Douglas 09/23/16{Hearing {Business Valuation
Joseph v. Joseph Ohio Co, Family 11-D-370 Jo Lynne Nugent 02/02/16 | Deposition |Business Valuation
Styer v. American Electric Power Co., et al. Meigs Co. OH Circuit 13-CV-066 [Travis Mohler 07/25/17 | Deposition [Economic Damages
Nanjundappa v. Mandapaka Kanawha Co. Family 16-D-72 Charles R. Webb 09/12/17 | Deposition | Asset Tracing
Bolano v. Bolano Cabell Co. Family 13-D-438 Jennifer Ransbottom | 11/30/17/Hearing [Business Valuation
Lawrence v. Grizzell, et al. Cabell Co. Circuit 11-C-757 Travis Mohler 08/20/18 |Trial Economic Damages
Brush v. Brush Raleigh Co. Family 17-D-511 Allyson Hilliard 11/27/18 |Hearing | Business Valuation

 

 

 

 

 

 

 

 

 

 

 

 

 

 
